Citation Nr: 0405470	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-11 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for a left ear 
hearing loss.

2.  Entitlement to an effective date earlier than April 29, 
2002, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran had active military service from April 1978 to 
June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which established service connection 
for a left ear hearing loss.  The RO rated the hearing loss 
as noncompensable.  In addition service connection for 
tinnitus was granted.  A 10 percent rating was established, 
effective from April 29, 2002.

Because the veteran disagreed with the initial rating 
assigned for the hearing loss, left ear, the Board will 
consider whether "staged" ratings are appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the statement 
of the case and the supplemental statements of the case have 
indicated that all pertinent evidence has been considered, 
the Board can proceed with its review without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's hearing loss is manifested by no more than 
auditory acuity Level I in the right ear and Level I in the 
left ear.

3.  On the veteran's initial application for compensation, 
received by VA on May 8, 2001, he listed "Hearing (Left 
Ear)" as the only disability for which he was claiming 
compensation.

4.  The veteran first reported tinnitus during a VA 
examination on April 29, 2002; and this examination contains 
the earliest medical evidence reflecting complaints or 
diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hearing 
loss, left ear, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2003).  

2.  The criteria for the assignment of an effective date 
earlier than April 29, 2002, for the grant of service 
connection for tinnitus have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to notify.  The VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claims.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).

The Board notes that the veteran was notified of the 
provisions of the VCAA and how it applied to his claims by 
means of the discussions in the June 2002 rating decision; 
the March 2003 statement of the case; and April 2003 
supplemental statement of the case.  Thus, he was provided 
this notice as to his claims for a rating in excess of 0 
percent and for an earlier effective date for the grant of 
service connection for tinnitus subsequent to the June 2002 
rating decision.  However, as these claims are derivative of 
that rating decision and not based upon receipt of an 
application for benefits, the Board finds that he was not 
prejudiced by any VCAA notice timing deficiency.  See 
VAOPGCPREC 8-2003; but see, Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  The facts in this case can 
be distinguished from Pelegrini, in that VA regulations 
provide specific procedures upon receipt of a notice of 
disagreement and the United States Court of Appeals for 
Veterans Claims (Court) has held that only one notice of 
disagreement may be received upon a single adjudicatory 
issue.  See 38 C.F.R. § 20.200 (2003); see also Hamilton v. 
Brown, 4 Vet. App. 528, 538 (1993); Manlincon v. West, 12 
Vet. App. 238 (1999).  Here, notice for the claim involved 
could not have been provided prior to the rating decision 
from which the notice of disagreement flowed and subsequent 
notice and re-adjudication after the fact would have 
seriously impeded the timing and process for perfecting the 
appeal.

The Board finds that the information provided to the 
appellant satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence that he needed to provide to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

Duty to assist.  In general, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims for the benefits sought on appeal, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating his claims.

The record shows that development was undertaken by the RO to 
obtain medical treatment records and to provide VA 
examinations to ascertain the nature and etiology of the 
claimed disorders.  As a result of this development, service 
medical records, and private treatment records were obtained 
and the appellant was afforded a VA examinations in April 
2002.  All known and available service, and private medical 
records have been obtained and are associated with the 
veteran's claims file.  The veteran does not contend that 
additional evidence exists and needs to be obtained.

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claim.  He 
also was informed of his right to a hearing, and he chose no 
to testify.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Background.   The veteran filed his initial claim for service 
connection in May 2001.  In that claim he only claimed 
service connection for a left ear hearing loss.

In April 2002, the veteran was afforded a VA audiologic 
examination.  The audiologist noted she had reviewed the 
veteran's claims file.  The veteran complained of decreased 
hearing bilaterally, with the left ear being worse.  This has 
gradually worsened since service.  He did not report trouble 
with communicating.  During service the veteran had been a 
helicopter and missile system repairman.  The examiner noted 
that the veteran had bilateral intermittent tinnitus.  This 
was then opined by the examiner to be secondary to service.  
The examiner noted that audiological testing revealed normal 
hearing in the right ear.  The left ear exhibited normal 
hearing through 2000 Hertz dropping to mild to moderately 
severe sensorineural hearing loss in higher frequencies.  He 
had good speech recognition with findings of 94 percent in 
the right ear and 94 percent in the left ear.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
5
25
LEFT
15
20
20
35
65

Average pure	tone thresholds were 13.75 db for the right 
ear, and 35 db for the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent for the right ear, 
and 94 percent for the left ear.    

By rating action in June 2002, service connection for a left 
ear hearing loss was granted and a noncompensable rating was 
assigned from May 8, 2001, the date of the claim.  In 
addition service connection for tinnitus was granted and a 10 
percent rating was assigned from the date of examination, 
April 29, 2002.  

The veteran in April 2003 submitted a private audiology 
examination report from the Cumberland Otolaryngology 
Consultants, PSC.  Pure tone thresholds, in decibels, were 
documented as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
25
LEFT
15
25
25
35
65

Average pure	tone thresholds were 40 db for the right ear, 
and 50 db for the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent for the right ear, 
and 100 percent for the left ear.  The impression was a mild 
high frequency hearing loss in the right ear and a mild to 
moderate high frequency hearing loss in the left ear.    

In addition the veteran has submitted four statements from 
friends and relatives attesting to him having problems with 
his ears over the years.

Increased rating for left ear hearing loss.   Disability 
ratings are determined by the application of a schedule of 
ratings, which is based on the average impairment of earning 
capacity.  Separate diagnostic codes identify various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Pertinent regulations do not require that all 
cases show all findings specified by the rating schedule, but 
that findings sufficient to identify the disease and the 
resulting disability, as well as coordination of the rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Evaluations of sensorineural hearing loss range from non-
compensable (zero percent) to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (Hertz).  See 38 C.F.R. § 4.85 (2003).  To evaluate 
the degree of disability for bilateral service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).  

Further, 38 C.F.R. § 4.85(a) requires that an examination for 
hearing impairment must be conducted by a state-licensed 
audiologist.  The examination must include both a controlled 
speech discrimination test (Maryland CNC test) and a puretone 
audiometry test.  Examinations must be conducted without the 
use of hearing aids.  Id.   

In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or higher, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa of 38 C.F.R. § 4.85, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(a).  Also, when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral is then elevated to the next higher Roman 
numeral.  Again, each ear will be evaluated separately. 
38 C.F.R. § 4.86(b). 

Effective December 6, 2002, 38 U.S.C.A. § 1160(a)(3) requires 
consideration of deafness (partial or total) in a non-
service-connected ear in conjunction with the service-
connected ear, if the service-connected ear is 10 percent or 
more disabling.  Veterans Benefits Act of 2002, Pub. L. No. 
107-330, 116 Stat. 2820 (Dec. 6, 2002).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service-
connected disability is warranted.  See generally 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, in claims for increased evaluations, current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Accordingly, in such claims, as 
the one here, the Board looks primarily to contemporaneous 
evidence of the extent of the disability claimed. 

After a review of the evidence, the Board finds that the 
criteria for a compensable rating for the veteran's service-
connected left ear hearing loss disability are not met.  
Accordingly, his claim for a compensable rating fails.

Under the criteria set forth in the Schedule, the veteran's 
right ear hearing loss disability is presently assigned Level 
I.  During his April 2002 audiologic examination, his average 
pure tone threshold in the right ear was measured as 13.75 
decibels and his percentage of speech recognition was 94 
percent.  The average pure tone threshold in the left ear was 
measured as 35 decibels and his percentage of speech 
recognition was 94 percent. 38 C.F.R. § 4.85, Table VI 
(2003).  This equates to Level I hearing in his right ear, 
and Level I hearing loss disability in his left ear.   

Considering the private audiologic examination report 
received by the RO in April 2003, the average pure tone 
threshold in the right ear was 40 db, and the percentage of 
speech recognition was 96 percent.  The average pure tone 
threshold in the left ear was measured as 50 decibels and the 
percentage of speech recognition was 100 percent.  This also 
only equates to Level I hearing in the right ear, and Level I 
hearing loss disability in the left ear.

Based on the foregoing, the Board finds that the veteran's 
present level of hearing impairment is categorized for VA 
rating purposes as Level I in both ears.  This degree of 
hearing loss, as determined by the Schedule, warrants the 
assignment of a noncompensable disability evaluation.  38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Board notes that the veteran's assertions that he does 
not hear as well as he used to are credible.  However, in 
determining the actual degree of disability, the examination 
findings are more probative of the degree of impairment.  
Moreover, the Court has noted that the assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations produce a noncompensable disability 
evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.  
Accordingly, the noncompensable disability evaluation 
presently assigned accurately reflects the degree of the 
veteran's service-connected hearing impairment.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 
6100.

In reaching this decision, the Board has considered the 
veteran's hearing loss under the exceptional patterns of 
hearing impairment found in 38 C.F.R. § 4.86.  However, the 
average pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 3000 Hertz) is not 55 
decibels or more in either ear. Similarly, the pure tone 
threshold is not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Accordingly, a compensable 
evaluation is not warranted under the provisions of 38 C.F.R. 
§ 4.86 (2003).

The Board has also considered the written statements received 
from the veteran's friends and family that they have noted 
complaints of hearing problems for several years.  Although 
their statements are probative of symptomatology, they are 
not competent or credible evidence of a diagnosis, date of 
onset, or medical causation of a disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings, which is based 
on average impairment of earning capacity as determined by 
the clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities, are evaluated, more 
probative than the subjective evidence of an increased 
disability. Further, neither the veteran nor his friends and 
family are competent to make a medical connection between his 
symptoms and his service-connected disability.  See Espiritu, 
2 Vet. App. 492 (1992).

The Board is cognizant of the fact that this appeal arises 
from the veteran's dissatisfaction with his initial rating 
following the grant of service connection for his hearing 
loss disability.  In such a case, separate or "staged" 
ratings must be assigned where the evidence shows varying 
levels of disability for separate periods of time.  See 
Fenderson v. West.  As such, all pertinent evidence for the 
appeal period is for consideration.  The Board has considered 
the complete history of the disability in question as well as 
the current clinical manifestations and the impact the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2.  Additionally, as the positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter is not evenly balanced and 
the preponderance of the evidence is against the veteran's 
claim, the resolution of doubt in his favor is not warranted. 
38 U.S.C.A. § 5107(b).

Entitlement to an earlier effective date for the grant of 
service connection for tinnitus.  Except as otherwise 
provided, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of an application therefore.  38 U.S.C.A. § 5110(a); 
see 38 C.F.R. § 3.400.

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

It is noted that 38 U.S.C.A. § 5101(a) mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid, see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  The words application and claim are defined by 
regulation as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p). 
Any communication or action that demonstrates an intent to 
apply for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).

The Court has held that VA must liberal read the appellant's 
submissions and consider all issues reasonably raised by the 
appellant.  However, the Court has held that while VA must 
interpret the appellant's submissions broadly, VA is not 
required to conjure up issues that were not raised by the 
appellant or to conduct an exercise in prognostication.  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Myers v. Derwinski, 1 Vet. 
App. 127, 129 (1991).

It is argued that the veteran's initial application for 
compensation received by VA in May 2001 included a claim for 
compensation for tinnitus.  The veteran asserts that when he 
initially filed his claim in May 2001 he was suffering from 
tinnitus, but did not know what it was called.  It is 
asserted that the original claim for compensation for hearing 
loss should also be accepted as a claim for compensation for 
tinnitus inasmuch as he also claimed to have told the person 
helping him fill out his claim that he had pain and ringing 
in his left ear.  

The veteran's original claim for compensation clearly 
reflects that the veteran stated he was seeking compensation 
for "Hearing (Left Ear)," and not for, "pain and ringing in 
his left ear."  The claim clearly identified the disability 
for which he was seeking compensation as hearing loss, left 
ear.  Tinnitus is the perception of sound in the absence of 
an acoustic stimulus.  See The Merck Manual (665, 17th ed. 
1999).  The evidence before the RO at that time did not show 
the presence of tinnitus and the veteran had not mentioned 
any problem with ringing in his ears or tinnitus.  In these 
circumstances, the claim for service connection for hearing 
loss does not constitute a claim for service connection for 
hearing loss and tinnitus.

Even though hearing impairment associated with noise exposure 
is often characterized by tinnitus, it does not necessarily 
follow that evidence of hearing loss indicates the presence 
of tinnitus.  Not every veteran who seeks compensation for 
hearing loss also seeks compensation for tinnitus.  To hold 
that this veteran's claim for compensation for hearing loss 
also included a claim for compensation for tinnitus would 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  As noted 
above, the Court has held that VA is not required to conjure 
up issues that were not raised by the appellant or to conduct 
an exercise in prognostication.  See Talbert and Brannon, 
both supra.

The veteran's informal claim for compensation for tinnitus 
was initially received by VA on April 29, 2002, during his VA 
examination.  As noted above, the veteran made no mention of 
tinnitus or a ringing noise in his ears in any prior 
communication with VA.  The absence of any oral or written 
communication by the veteran with VA regarding tinnitus or 
ringing in the ears at a point earlier than April 29, 2002, 
precludes the existence of a formal or informal claim for VA 
compensation for tinnitus prior to this date.  See Servello 
v. Derwinski, 3 Vets. App. 196, 198 (1992).  As the filing 
date of the veteran's initial VA claim was more than one year 
after his separation from service in June 1979, the grant of 
service connection for tinnitus cannot be made effective as 
of the day following the veteran's discharge from active 
duty.  38 C.F.R. § 3.400(b)(2).

In sum, by operation of 38 C.F.R. § 3.400(b)(2), the earliest 
effective date assignable for the grant of service connection 
for tinnitus is the later of the date of receipt of the claim 
or the date entitlement arose.  Thus, the effective date for 
the grant of service connection for tinnitus can be no 
earlier than the date on which the veteran initially filed an 
informal claim for service connection for tinnitus, i.e., 
April 29, 2002.  Accordingly, the appeal must be denied.


ORDER

A compensable rating for left ear hearing loss is denied.

An earlier effective date for the grant of service connection 
for tinnitus is denied.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



